 




Exhibit 10.1
ASSET PURCHASE AGREEMENT
     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of August 19,
2005 among Emmis Television Broadcasting, L.P., an Indiana limited partnership
(“Emmis Broadcasting”) and Emmis Television License, LLC, an Indiana limited
liability company (“Emmis License,” and, together with Emmis Broadcasting,
“Seller”) and Gray Television Group, Inc., a Delaware corporation (“Buyer”).
Recitals
     A. Seller owns and operates the following television broadcast station (the
“Station”) pursuant to certain authorizations issued by the Federal
Communications Commission (the “FCC”):
WSAZ-TV, Huntington, West Virginia
     B. Pursuant to the terms and subject to the conditions set forth in this
Agreement, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Station Assets (defined below).
Agreement
     NOW, THEREFORE, taking the foregoing into account, and in consideration of
the mutual covenants and agreements set forth herein, the parties, intending to
be legally bound, hereby agree as follows:
ARTICLE 1: PURCHASE OF ASSETS
     1.1. Station Assets. On the terms and subject to the conditions hereof, at
Closing (defined below), except as set forth in Sections 1.2 and 1.3, Seller
shall sell, assign, transfer, convey and deliver to Buyer, and Buyer shall
purchase and acquire from Seller, all right, title and interest of Seller in and
to all assets and properties of Seller, real and personal, tangible and
intangible, that are used or held for use in the operation of the Station (the
“Station Assets”), including without limitation the following:
          (a) all licenses, permits and other authorizations issued to Seller by
the FCC with respect to the Station (the “FCC Licenses”), including those
described on Schedule 1.1(a), including any renewals or modifications thereof
between the date hereof and Closing;
          (b) all of Seller’s equipment, transmitters, antennas, cables, towers,
vehicles, furniture, fixtures, spare parts and other tangible personal property
of every kind and description that are used or held for use in the operation of
the Station, including without limitation those listed on Schedule 1.1(b),
except for any retirements or dispositions thereof made between the date hereof
and Closing in the ordinary course of business (the “Tangible Personal
Property”);

 



--------------------------------------------------------------------------------



 




          (c) all of Seller’s real property used or held for use in the
operation of the Station (including any appurtenant easements and improvements
located thereon), including without limitation those listed on Schedule 1.1(c)
(the “Real Property”);
          (d) all agreements for the sale of advertising time on the Station,
and all other contracts, agreements and leases used in the Station’s business,
including without limitation those listed on Schedule 1.1(d), together with all
contracts, agreements and leases made between the date hereof and Closing in
accordance with Article 4 (the “Station Contracts”);
          (e) all of Seller’s rights in and to the Station’s call letters and
Seller’s rights in and to the trademarks, trade names, service marks, internet
domain names, copyrights, programs and programming material, jingles, slogans,
logos, and other intangible property which are used or held for use in the
operation of the Station, including without limitation those listed on Schedule
1.1(e) (the “Intangible Property”);
          (f) Seller’s rights in and to all the files, documents, records, and
books of account (or copies thereof) relating to the operation of the Station,
including the Station’s local public files, programming information and studies,
engineering data, advertising studies, marketing and demographic data, sales
correspondence, lists of advertisers, credit and sales reports, and logs, but
excluding records relating to Excluded Assets (defined below); and
          (g) the Station’s accounts receivable and any other rights to payment
of cash consideration (including without limitation all rights to payments under
the Station’s network affiliation agreements, whether or not offset) for goods
or services sold or provided prior to the Effective Time (defined below) or
otherwise arising during or attributable to any period prior to the Effective
Time (the “A/R”).
     1.2. Excluded Assets. Notwithstanding anything to the contrary contained
herein, the Station Assets shall not include the following assets or any rights,
title and interest therein (the “Excluded Assets”):
          (a) all cash and cash equivalents of Seller, including without
limitation certificates of deposit, commercial paper, treasury bills, marketable
securities, money market accounts and all such similar accounts or investments;
          (b) all tangible and intangible personal property of Seller retired or
disposed of between the date of this Agreement and Closing in accordance with
Article 4;
          (c) all Station Contracts that are terminated or expire prior to
Closing in accordance with Article 4;
          (d) Seller’s corporate and trade names unrelated to the operation of
the Station (including the name “Emmis”), charter documents, and books and
records relating to the organization, existence or ownership of Seller,
duplicate copies of the records of the Station, and all records not relating to
the operation of the Station;
          (e) all contracts of insurance, all coverages and proceeds thereunder
and all rights in connection therewith, including without limitation rights
arising from any refunds due with respect to insurance premium payments to the
extent related to such insurance policies;

-2-



--------------------------------------------------------------------------------



 




          (f) all pension, profit sharing plans and trusts and the assets
thereof and any other employee benefit plan or arrangement and the assets
thereof, if any, maintained by Seller;
          (g) any computer software and programs used in the operation of the
Station that are not transferable;
          (h) all rights and claims of Seller, whether mature, contingent or
otherwise, against third parties with respect to the Station and the Station
Assets, to the extent arising during or attributable to any period prior to the
Effective Time;
          (i) all deposits and prepaid expenses (and rights arising therefrom or
related thereto), except to the extent Seller receives a credit therefor under
Section 1.7;
          (j) all claims of Seller with respect to any tax refunds;
          (k) computers and other assets located at the Emmis Communications
Corporation headquarters, and the centralized server facility, data links,
payroll system and other operating systems and related assets that are used in
the operation of multiple stations; and
          (l) the assets listed on Schedule 1.2, and the slogan “Great Media,
Great People, Great Service.”
     1.3. Shared Assets.
          (a) Some of the Station Contracts may be used by Seller or affiliates
of Seller in the operation of multiple stations or other business units (the
“Shared Contracts”) and are identified as such on Schedule 1.1(d). The rights
and obligations under the Shared Contracts shall be equitably allocated among
stations in a manner reasonably determined by Seller in accordance with the
following equitable allocation principles:
                    (i) any allocation set forth in the Shared Contract shall
control;
                    (ii) if none, then any allocation previously made by Seller
in the ordinary course of Station operations shall control;
                    (iii) if none, then the quantifiable proportionate benefit
to be received by the parties after Closing shall control; and
                    (iv) if not quantifiable, then reasonable accommodation
shall control.
          (b) Buyer shall cooperate with Seller (and any third party designated
by Seller) in such allocation, and the Station Contracts (and Assumed
Obligations (defined below)) will include only Buyer’s allocated portion of the
rights and obligations under the Shared Contracts (without need for further
action and whether such allocation occurs before or after Closing). If
designated by Seller, such allocation will occur by termination of the Shared
Contract and execution of new contracts. Buyer’s allocated portion of the Shared
Contracts will not include any group discounts or similar benefits specific to
Seller or its affiliates. Completion of documentation of any such allocation is
not a condition to Closing.

-3-



--------------------------------------------------------------------------------



 




     1.4. Assumption of Obligations. On the Closing Date (defined below), Buyer
shall assume the obligations of Seller arising during, or attributable to, any
period of time on or after the Closing Date under the Station Contracts and the
FCC Licenses, the obligations described in Section 5.7 and any other liabilities
of Seller to the extent Buyer receives a credit therefor under Section 1.7
(collectively, the “Assumed Obligations”). Except for the Assumed Obligations,
Buyer does not assume, and will not be deemed by the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby to
have assumed, any other liabilities or obligations of Seller (the “Retained
Obligations”).
     1.5. Purchase Price. In consideration for the sale of the Station Assets to
Buyer, at Closing Buyer shall pay Seller, by wire transfer of immediately
available funds, the sum of One Hundred Eighty-Six Million Dollars
($186,000,000), subject to adjustment pursuant to Section 1.7 (the “Purchase
Price”).
     1.6. Deposit.
          (a) Within one (1) business day of the date of this Agreement, Buyer
shall make a deposit (the “Deposit”) by delivering to Seller (as beneficiary) a
letter of credit (the “L/C”) issued by Wachovia Bank NA or another bank
reasonably satisfactory to Seller (the “Issuing Bank”) in the stated amount and
in the form of Exhibit A hereto. The L/C shall be without draw conditions other
than presentation to the Issuing Bank of a draw certificate (which may contain a
statement that Seller is entitled to draw under the terms of this Agreement),
and shall have an expiry date of not less than one year after the date hereof
(and otherwise in a form reasonably satisfactory to Seller). If the L/C is not
extended prior to the date one month before its expiry date, then Seller may
present the L/C to the Issuing Bank and draw the entire stated amount and such
proceeds shall be held by Seller as a cash deposit.
          (b) At Closing, the Deposit, (i) if cash, shall be retained by Seller
and applied to the Purchase Price, or (ii) if an L/C, the L/C shall be returned
to Buyer upon payment of the Purchase Price. If this Agreement is terminated by
Seller pursuant to Section 10.1(c), the Deposit, (i) if cash, shall be retained
by Seller, or (ii) if an L/C, Seller shall present the L/C to the Issuing Bank
and draw the entire stated amount thereof. Any such retention or payment to
Seller shall be credited as partial payment of liquidated damages under
Section 10.5. If this Agreement is terminated for any other reason, the Deposit,
(i) if cash, shall be disbursed to Buyer, or (ii) if an L/C, the L/C shall be
returned to Buyer.
          (c) Any failure by Buyer to deliver the L/C to Seller within one
(1) business day of the date hereof constitutes a material default as to which
the Cure Period under Section 10.1 does not apply entitling Seller to
immediately terminate this Agreement.
     1.7. Prorations and Adjustments.
          (a) All prepaid and deferred income and expenses relating to the
Station Assets and arising from the operation of the Station shall be prorated
between Buyer and Seller in accordance with accounting principles generally
accepted in the United States (“GAAP”) as of 12:01 a.m. on the day of Closing
(the “Effective Time”). Such prorations shall include without limitation all ad
valorem, real estate and other property taxes (except transfer taxes as provided
by Section 11.1), music and other license fees, employee performance incentives
set forth in

-4-



--------------------------------------------------------------------------------



 



employment agreements or annual compensation plans, any vacation for Transferred
Employees (defined below) (except accruals for the fiscal year of Seller in
which Closing occurs for which there shall be no adjustment), utility expenses,
rent and other amounts under Station Contracts and similar prepaid and deferred
items. Seller shall receive a credit for all of the Station’s deposits and
prepaid expenses. Sales commissions related to the sale of advertisements
broadcast on the Station prior to the Effective Time shall be the responsibility
of Seller, and sales commissions related to the sale of advertisements broadcast
on the Station after the Effective Time shall be the responsibility of Buyer.
          (b) With respect to trade, barter or similar agreements for the sale
of time for goods or services assumed by Buyer pursuant to Section 1.1(d), if at
Closing the Station has an aggregate negative or positive barter balance (i.e.,
the amount by which the value of air time to be provided by the Station after
the Effective Time exceeds, or conversely, is less than, the fair market value
of corresponding goods and services), there shall be no proration or adjustment,
unless the negative or positive barter balance of the Station as an aggregate
exceeds $50,000, in which event such excess or deficiency, as the case may be,
shall be treated either as prepaid time sales or a receivable of Seller, and
adjusted for as a proration in Buyer’s or Seller’s favor, as applicable. In
determining barter balances, the value of air time shall be based upon Seller’s
rates as of Closing, and corresponding goods and services shall include those to
be received by the Station after Closing plus those received by the Station
before Closing to the extent conveyed by Seller to Buyer as a part of the
Station Assets.
          (c) No later than three (3) business days prior to the scheduled
Closing date, Seller shall provide Buyer with a statement setting forth a
reasonably detailed computation of Seller’s reasonable and good faith estimate
of the Adjustment Amount (defined below) as of Closing (the “Preliminary
Adjustment Report”). As used herein, the “Adjustment Amount” means the net
amount by which the Purchase Price is to be increased or decreased in accordance
with this Section 1.7. If the Adjustment Amount reflected on the Preliminary
Adjustment Report is a credit to Buyer, then the Purchase Price payable at
Closing shall be reduced by the amount of the preliminary Adjustment Amount, and
if the Adjustment Amount reflected on the Preliminary Adjustment Report is a
charge to Buyer, then the Purchase Price payable at Closing shall be increased
by the amount of such preliminary Adjustment Amount. For a period of ninety
(90) days after Closing, Seller and its auditors and Buyer and its auditors may
review the Preliminary Adjustment Report and the related books and records of
Seller with respect to the Station, and Buyer and Seller will in good faith seek
to reach agreement on the final Adjustment Amount. If agreement is reached
within such 90-day period, then promptly thereafter Seller shall pay to Buyer or
Buyer shall pay to Seller, as the case may be, an amount equal to the difference
between (i) the agreed Adjustment Amount and (ii) the preliminary Adjustment
Amount indicated in the Preliminary Adjustment Report. If agreement is not
reached within such 90-day period, then the dispute resolutions of
Section 1.7(d) shall apply.
          (d) If the parties do not reach an agreement on the Adjustment Amount
within the 90-day period specified in Section 1.7(c), then Seller and Buyer
shall select an independent accounting firm of recognized national standing (the
“Arbitrating Firm”) to resolve the disputed items. If Seller and Buyer do not
agree on the Arbitrating Firm within five (5) calendar days after the end of
such 90-day period, then the Arbitrating Firm shall be a nationally recognized
independent accounting firm selected by lot (after excluding one firm designated
by Seller and one firm designated by Buyer). Buyer and Seller shall each inform
the Arbitrating Firm in

-5-



--------------------------------------------------------------------------------



 



writing as to their respective positions with respect to the Adjustment Amount,
and each shall make available to the Arbitrating Firm any books and records and
work papers relevant to the preparation of the Arbitrating Firm’s computation of
the Adjustment Amount. The Arbitrating Firm shall be instructed to complete its
analysis within thirty (30) days from the date of its engagement and upon
completion to inform the parties in writing of its own determination of the
Adjustment Amount, the basis for its determination and whether its determination
is within the Mid-Range (defined below) or if not, whether it is closer to
Buyer’s or Seller’s written determination of the Adjustment Amount. Any
determination by the Arbitrating Firm in accordance with this Section shall be
final and binding on the parties. Within five (5) calendar days after the
Arbitrating Firm delivers to the parties its written determination of the
Adjustment Amount, Seller shall pay to Buyer, or Buyer shall pay to Seller, as
the case may be, an amount equal to the difference between (i) the Adjustment
Amount as determined by the Arbitrating Firm and (ii) the preliminary Adjustment
Amount indicated in the Preliminary Adjustment Report.
          (e) If the Arbitrating Firm’s determination of the Adjustment Amount
is within the Mid-Range, then Seller and Buyer shall each pay one-half of the
fees and disbursements of the Arbitrating Firm in connection with its analysis.
If not, then (i) if the Arbitrating Firm determines that the written position of
Buyer concerning the Adjustment Amount is closer to its own determination, then
Seller shall pay the fees and disbursements of the Arbitrating Firm in
connection with its analysis, or (ii) if the Arbitrating Firm determines that
the written position of Seller concerning the Adjustment Amount is closer to its
own determination, then Buyer shall pay the fees and disbursements of the
Arbitrating Firm in connection with its analysis. As used herein, the term
“Mid-Range” means a range that (i) equals twenty percent (20%) of the absolute
difference between the written positions of Buyer and Seller as to the
Adjustment Amount and (ii) has a midpoint equal to the average of such written
positions of Buyer and Seller.
          (f) All payments to be made under Section 1.7 shall be paid by wire
transfer in immediately available funds to the account of the payee at a
financial institution in the United States and shall for all purposes constitute
an adjustment to the Purchase Price.
     1.8. Allocation. After Closing, Buyer and Seller will allocate the Purchase
Price in accordance with the respective fair market values of the Station Assets
and the goodwill being purchased and sold in accordance with the requirements of
Section 1060 of the Internal Revenue Code of 1986, as amended (the “Code”).
Buyer and Seller shall file its federal income tax returns and its other tax
returns reflecting the allocation made pursuant to this Section.
     1.9. Closing. The consummation of the sale and purchase of the Station
Assets provided for in this Agreement (the “Closing”) shall take place on the
fifth business day after the date of the FCC Consent pursuant to the FCC’s
initial order (or on such earlier day after such consent as Buyer and Seller may
mutually agree), subject to the satisfaction or waiver of the conditions set
forth in Articles 6 or 7 below. The date on which the Closing is to occur is
referred to herein as the “Closing Date.” Notwithstanding the foregoing, in the
event there is a banking moratorium or suspension of payments in respect of
banks by federal authorities on the scheduled Closing Date, then Closing shall
be delayed until the first business day after which such moratorium is lifted or
federal authorities permit payments to be accepted at banks.

-6-



--------------------------------------------------------------------------------



 



     1.10. Governmental Consents.
          (a) Within five (5) business days of the date of this Agreement, Buyer
and Seller shall file an application with the FCC (the “FCC Application”)
requesting FCC consent to the assignment of the FCC Licenses to Buyer. FCC
consent to the assignment of the main station FCC Licenses to Buyer without any
material adverse conditions other than those of general applicability is
referred to herein as the “FCC Consent.” Buyer and Seller shall diligently
prosecute the FCC Application and otherwise use their commercially reasonable
efforts to obtain the FCC Consent as soon as possible.
          (b) If applicable, within ten (10) business days after the date of
this Agreement, Buyer and Seller shall make any required filings with the
Federal Trade Commission and the United States Department of Justice pursuant to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”) with respect to the transactions contemplated hereby (including a request
for early termination of the waiting period thereunder), and shall thereafter
promptly respond to all requests received from such agencies for additional
information or documentation. Expiration or termination of any applicable
waiting period under the HSR Act is referred to herein as “HSR Clearance.”
          (c) Buyer and Seller shall notify each other of all documents filed
with or received from any governmental agency with respect to this Agreement or
the transactions contemplated hereby. Buyer and Seller shall furnish each other
with such information and assistance as the other may reasonably request in
connection with their preparation of any governmental filing hereunder. The FCC
Consent and HSR Clearance are referred to herein collectively as the
“Governmental Consents.”
ARTICLE 2: SELLER REPRESENTATIONS AND WARRANTIES
     Seller, jointly and severally, makes the following representations and
warranties to Buyer:
     2.1. Organization. Each Seller is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, and is
qualified to do business in each jurisdiction in which the Station Assets are
located. Emmis Operating Company is the sole general partner of Emmis
Broadcasting. Each Seller has the requisite power and authority to execute,
deliver and perform this Agreement and all of the other agreements and
instruments to be made by such Seller pursuant hereto (collectively, the “Seller
Ancillary Agreements”) and to consummate the transactions contemplated hereby.
     2.2. Authorization. The execution, delivery and performance of this
Agreement and the Seller Ancillary Agreements by each Seller has been duly
authorized and approved by all necessary action of such Seller and does not
require any further authorization or consent of such Seller. This Agreement is,
and each Seller Ancillary Agreement when made by such Seller and the other
parties thereto will be, a legal, valid and binding agreement of such Seller
enforceable in accordance with its terms, except in each case as such
enforceability may be limited by bankruptcy, moratorium, insolvency,
reorganization or other similar laws affecting or limiting the enforcement of
creditors’ rights generally and except as such enforceability is subject to

-7-



--------------------------------------------------------------------------------



 



general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
     2.3. No Conflicts. Except as set forth on Schedule 2.3 and except for the
Governmental Consents and consents to assign certain of the Station Contracts,
the execution, delivery and performance by each Seller of this Agreement and the
Seller Ancillary Agreements and the consummation by each Seller of any of the
transactions contemplated hereby does not conflict with any organizational
documents of such Seller or any law, judgment, order, or decree to which such
Seller is subject, or require the consent or approval of, or a filing by such
Seller with, any governmental or regulatory authority or any third party.
     2.4. FCC Licenses. Except as set forth on Schedule 1.1(a):
          (a) Emmis License is the holder of the FCC Licenses described on
Schedule 1.1(a). The FCC Licenses are in full force and effect and have not been
revoked, suspended, canceled, rescinded or terminated and have not expired.
There is not pending any action by or before the FCC to revoke, suspend, cancel,
rescind or materially adversely modify any of the FCC Licenses (other than
proceedings to amend FCC rules of general applicability). There is not issued or
outstanding, by or before the FCC, any order to show cause, notice of violation,
notice of apparent liability, or order of forfeiture against the Station or
against any Seller with respect to the Station that could result in any such
action. The Station is operating in compliance in all material respects with the
FCC Licenses, the Communications Act of 1934, as amended (the “Communications
Act”), and the rules, regulations and policies of the FCC.
          (b) The Station has been assigned a channel by the FCC for the
provision of digital television (“DTV”) service, and the FCC Licenses include
such authorization. The Station is broadcasting the DTV signal in accordance
with such authorization in all material respects.
     2.5. Taxes. Each Seller has, in respect of the Station’s business, filed
all foreign, federal, state, county and local income, excise, property, sales,
use, franchise and other tax returns and reports which are required to have been
filed by it under applicable law, and has paid all taxes which have become due
pursuant to such returns or pursuant to any assessments which have become
payable.
     2.6. Personal Property. Schedule 1.1(b) contains a list of material items
of Tangible Personal Property included in the Station Assets. Except as set
forth on Schedule 1.1(b), Seller has title to the Tangible Personal Property
free and clear of liens, claims and encumbrances (“Liens”) other than Permitted
Liens (defined below). Except as set forth on Schedule 1.1(b), all material
items of Tangible Personal Property are in normal operating condition, ordinary
wear and tear excepted. As used herein, “Permitted Liens” means, collectively,
the Assumed Obligations, liens for taxes not yet due and payable, liens that
will be released at or prior to Closing, and, solely with respect to the Real
Property, such other easements, rights of way, building and use restrictions,
exceptions, reservations and limitations that do not in any material respect
detract from the value of the property subject thereto or impair the use thereof
in the ordinary course of the business of the Station.

-8-



--------------------------------------------------------------------------------



 



     2.7. Real Property. Schedule 1.1(c) contains a description of all Real
Property included in the Station Assets. Seller has fee simple title to the
owned Real Property described on Schedule 1.1(c) (the “Owned Real Property”)
free and clear of Liens other than Permitted Liens. Schedule 1.1(c) includes a
description of each lease of Real Property or similar agreement included in the
Station Contracts (the “Real Property Leases”). To Seller’s knowledge, the Real
Property is not subject to any suit for condemnation or other taking by any
public authority.
     2.8. Contracts. Except as set forth on Schedule 1.1(d), each of the Station
Contracts (including without limitation each of the Real Property Leases) is in
effect and is binding upon Seller and, to Seller’s knowledge, the other parties
thereto (subject to bankruptcy, insolvency, reorganization or other similar laws
relating to or affecting the enforcement of creditors’ rights generally). Seller
has performed its obligations under each of the Station Contracts in all
material respects, and is not in material default thereunder, and to Seller’s
knowledge, no other party to any of the Station Contracts is in default
thereunder in any material respect.
     2.9. Environmental. Except as set forth on Schedule 1.1(c) or in any Phase
I (defined below), to Seller’s knowledge, no hazardous or toxic substance or
waste regulated under any applicable environmental, health or safety law has
been generated, stored, transported or released on, in, from or to the Real
Property included in the Station Assets. Except as set forth on Schedule 1.1(c)
or in any Phase I, to Seller’s knowledge, Seller has complied in all material
respects with all environmental, health and safety laws applicable to the
Station.
     2.10. Intangible Property. Schedule 1.1(e) contains a description of the
material Intangible Property included in the Station Assets. Except as set forth
on Schedule 1.1(e), to Seller’s knowledge, Seller’s use of the Intangible
Property does not infringe upon any third party rights in any material respect.
Except as set forth on Schedule 1.1(e), to Seller’s knowledge, Seller owns or
has the right to use the Intangible Property free and clear of Liens other than
Permitted Liens.
     2.11. Employees. Except as set forth on Schedule 2.11, (i) each Seller has
complied in all material respects with all labor and employment laws, rules and
regulations applicable to the Station’s business, including without limitation
those which relate to prices, wages, hours, discrimination in employment and
collective bargaining, and (ii) there is no unfair labor practice charge or
complaint against any Seller in respect of the Station’s business pending or to
Seller’s knowledge threatened before the National Labor Relations Board, any
state labor relations board or any court or tribunal, and there is no strike,
dispute, request for representation, slowdown or stoppage pending or threatened
in respect of the Station’s business.
     2.12. Insurance. Seller maintains insurance policies or other arrangements
with respect to the Station and the Station Assets consistent with its practices
for other stations, and will maintain such policies or arrangements until the
Effective Time.
     2.13. Compliance with Law. Except as set forth on Schedule 2.13, (i) each
Seller has complied in all material respects with all laws, rules and
regulations, and all decrees and orders of any court or governmental authority
which are applicable to the operation of the Station, and (ii) to Seller’s
knowledge, there are no governmental claims or investigations pending or
threatened against any Seller in respect of the Station except those affecting
the industry generally.

-9-



--------------------------------------------------------------------------------



 



     2.14. Litigation. Except as set forth on Schedule 2.14, there is no action,
suit or proceeding pending or, to Seller’s knowledge, threatened against any
Seller in respect of the Station that will subject Buyer to liability or which
will affect Seller’s ability to perform its obligations under this Agreement.
     2.15. Financial Statements. Seller has provided to Buyer copies of its
statements of operations for the Station for the years ended February 29, 2004
and February 28, 2005. Such statements are the statements included in the
audited consolidated financial statements of Seller and its affiliates (but such
statements are not separately audited). Such statements have been prepared in
accordance with GAAP consistently applied and in the aggregate present fairly in
all material respects the results of operations of the Station as operated by
Seller for the respective periods covered thereby, except that (i) shared
operating expenses (if applicable) are allocated among the television broadcast
stations owned by Seller as determined by Seller, and (ii) such statements do
not include income tax expense or benefit, interest income and expense,
disclosures required by GAAP in notes accompanying the financial statements,
retiree benefit expense (pension, health insurance, etc.), non-cash compensation
expenses associated with the discount given to employees on stock purchases,
certain revenues and expenses associated with operating the Station as a group
and expenses attributable to the adoption of accounting pronouncements.
ARTICLE 3: BUYER REPRESENTATIONS AND WARRANTIES
     Buyer hereby makes the following representations and warranties to Seller:
     3.1. Organization. Buyer is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and is
qualified to do business in each jurisdiction in which the Station Assets are
located. Buyer has the requisite power and authority to execute, deliver and
perform this Agreement and all of the other agreements and instruments to be
executed and delivered by Buyer pursuant hereto (collectively, the “Buyer
Ancillary Agreements”) and to consummate the transactions contemplated hereby.
     3.2. Authorization. The execution, delivery and performance of this
Agreement and the Buyer Ancillary Agreements by Buyer have been duly authorized
and approved by all necessary action of Buyer and do not require any further
authorization or consent of Buyer. This Agreement is, and each Buyer Ancillary
Agreement when made by Buyer and the other parties thereto will be, a legal,
valid and binding agreement of Buyer enforceable in accordance with its terms,
except in each case as such enforceability may be limited by bankruptcy,
moratorium, insolvency, reorganization or other similar laws affecting or
limiting the enforcement of creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
     3.3. No Conflicts. Except for the Governmental Consents, the execution,
delivery and performance by Buyer of this Agreement and the Buyer Ancillary
Agreements and the consummation by Buyer of any of the transactions contemplated
hereby does not conflict with any organizational documents of Buyer or any law,
judgment, order or decree to which Buyer is subject, or require the consent or
approval of, or a filing by Buyer with, any governmental or regulatory authority
or any third party.

-10-



--------------------------------------------------------------------------------



 



     3.4. Litigation. There is no action, suit or proceeding pending or
threatened against Buyer which questions the legality or propriety of the
transactions contemplated by this Agreement or could materially adversely affect
the ability of Buyer to perform its obligations hereunder.
     3.5. Qualification. Buyer is legally, financially and otherwise qualified
to be the licensee of, acquire, own and operate the Station under the
Communications Act and the rules, regulations and policies of the FCC. There are
no facts that would, under existing law and the existing rules, regulations,
policies and procedures of the FCC, disqualify Buyer as an assignee of the FCC
Licenses or as the owner and operator of the Station. No waiver of or exemption
from any FCC rule or policy is necessary for the FCC Consent to be obtained.
There are no matters which might reasonably be expected to result in the FCC’s
denial or delay of approval of the FCC Application.
ARTICLE 4: SELLER COVENANTS
     4.1. Seller’s Covenants. Between the date hereof and Closing, except as
permitted by this Agreement or with the prior written consent of Buyer, which
shall not be unreasonably withheld, delayed or conditioned, Seller shall:
          (a) operate the Station in the ordinary course of business and in all
material respects in accordance with FCC rules and regulations and with all
other applicable laws, regulations, rules and orders;
          (b) not materially adversely modify any of the FCC Licenses;
          (c) not other than in the ordinary course of business, sell, lease or
dispose of or agree to sell, lease or dispose of any of the Station Assets
unless replaced with similar items of substantially equal or greater value and
utility, or create, assume or permit to exist any Liens upon the Station Assets,
except for Permitted Liens;
          (d) upon reasonable notice, give Buyer reasonable access during normal
business hours to the Station Assets, and furnish Buyer with information
relating to the Station Assets that Buyer may reasonably request, provided that
such access rights shall not be exercised in a manner that interferes with the
operation of the Station;
          (e) at Buyer’s sole cost and expense, provide Buyer any financial
information regarding the Station that is maintained by Seller on an
unconsolidated basis and requested by Buyer that is reasonably necessary to
satisfy any reporting obligations to the Securities and Exchange Commission or
reasonably necessary to obtain acquisition financing for the Station;
          (f) except in the ordinary course of business and as otherwise
required by law, (i) not enter into any employment, labor, or union agreement or
plan (or amendments of any such existing agreements or plan) that will be
binding upon Buyer after Closing or (ii) increase the compensation payable to
any employee of the Station, except for bonuses and other compensation payable
by Seller in connection with the consummation of the transactions contemplated
by this Agreement; and

-11-



--------------------------------------------------------------------------------



 




          (g) not, other than in the ordinary course of business, enter into new
Station Contracts or amend any existing Station Contracts.
ARTICLE 5: JOINT COVENANTS
     Buyer and Seller hereby covenant and agree as follows:
     5.1. Confidentiality. Seller (or The Blackstone Group, LLC on behalf of
Seller) and Buyer (or an affiliate of Buyer on behalf of Buyer) are parties to a
non-disclosure agreement with respect to Seller and its television stations (the
“NDA”). To the extent not already a direct party thereto, Seller and Buyer
hereby assume the NDA and agree to be bound by the provisions thereof. Without
limiting the terms of the NDA, subject to the requirements of applicable law,
all non-public information regarding the parties and their business and
properties that is disclosed in connection with the negotiation, preparation or
performance of this Agreement (including without limitation all financial
information provided by Seller to Buyer) shall be confidential and shall not be
disclosed to any other person or entity, except in accordance with the terms of
the NDA.
     5.2. Announcements. Prior to Closing, no party shall, without the prior
written consent of the other, issue any press release or make any other public
announcement concerning the transactions contemplated by this Agreement, except
to the extent that such party is so obligated by law, in which case such party
shall give advance notice to the other.
     5.3. Control. Buyer shall not, directly or indirectly, control, supervise
or direct the operation of the Station prior to Closing. Consistent with the
Communications Act and the FCC rules and regulations, control, supervision and
direction of the operation of the Station prior to Closing shall remain the
responsibility of Seller as the holder of the FCC Licenses.
     5.4. Risk of Loss.
          (a) Seller shall bear the risk of any loss of or damage to any of the
Station Assets at all times until the Effective Time, and Buyer shall bear the
risk of any such loss or damage thereafter.
          (b) If prior to the Effective Time any item of Tangible Personal
Property is damaged or destroyed or otherwise not in the condition described in
Section 2.6 in any material respect, then:
                    (i) Seller shall promptly notify Buyer of such loss and use
commercially reasonable efforts to repair or replace such item in all material
respects in the ordinary course of business,
                    (ii) Seller’s representations and warranties, and Buyer’s
pre-Closing termination rights and post-Closing indemnification rights, are
hereby modified to take into account any such condition, and
                    (iii) if such repair or replacement is not completed prior
to Closing, then as Buyer’s sole remedy, the parties shall proceed to Closing
and Seller shall repair or replace

-12-



--------------------------------------------------------------------------------



 



such item in all material respects after Closing (and Buyer will provide Seller
access and any other reasonable assistance requested by Seller with respect to
such obligation).
          (c) If prior to Closing, except for any DTV signal operating under
Special Temporary Authority, the Station is off the air or operating at power
levels that result in a material reduction in coverage (a “Broadcast
Interruption”), then Seller shall use commercially reasonable efforts to return
the Station to the air and restore prior coverage as promptly as practicable in
the ordinary course of business. Notwithstanding anything herein to the
contrary, if on the day otherwise scheduled for Closing, there is a Broadcast
Interruption of the Station (excluding translators and auxiliaries) that results
in a material reduction in coverage, then Closing shall be postponed until the
date five (5) business days after the Station returns to the air and prior
coverage is restored in all material respects, subject to Section 10.1.
     5.5. Environmental.
          (a) Seller has provided Buyer with copies of Phase I environmental
assessments of certain Real Property sites as shown on Schedule 1.1(c), if any
(each a “Phase I”).
          (b) Such assessments identified the items set forth on
Schedule 1.1(c). With respect to such items and any other items or conditions
identified in any Phase I or in any further assessments, testing or analysis of
such Real Property sites done in connection herewith that identifies a condition
that requires remediation in order for the Station to operate in compliance with
applicable environmental law in all material respects:
                    (i) except as set forth below, Seller shall use commercially
reasonable efforts to remediate such items or conditions in all material
respects in the ordinary course of business,
                    (ii) Seller’s representations and warranties, and Buyer’s
pre-Closing termination rights and post-Closing indemnification rights, are
hereby modified to take into account any such items or conditions, and
                    (iii) if such remediation is not completed prior to Closing,
then as Buyer’s sole remedy, the parties shall proceed to Closing and Seller
shall remediate such conditions or items in all material respects after Closing
(and Buyer will provide Seller access and any other reasonable assistance
requested by Seller with respect to such obligation).
          (c) Notwithstanding anything herein to the contrary, if at any time
the reasonably estimated cost to remedy such items or conditions in the
aggregate exceeds $500,000, then Seller may terminate this Agreement prior to
Closing upon written notice to Buyer.
     5.6. Consents.
          (a) The parties shall use commercially reasonable efforts to obtain
(i) any third party consents necessary for the assignment of any Station
Contract (which shall not require any payment to any such third party), and
(ii) execution of reasonable estoppel certificates by lessors under any Real
Property Leases requiring consent to assignment (if any), but no such consents
or estoppel certificates are conditions to Closing except for the Required
Consents (defined below). Receipt of consent to assign to Buyer the Station’s
network affiliation

-13-



--------------------------------------------------------------------------------



 



agreement designated with a diamond on Schedule 1.1(d) and the Station’s main
tower leases designated with a diamond on Schedule 1.1(c) (if any) is a
condition precedent to Buyer’s obligation to close under this Agreement (the
“Required Consents”).
          (b) To the extent that any Station Contract may not be assigned
without the consent of any third party, and such consent is not obtained prior
to Closing, this Agreement and any assignment executed pursuant to this
Agreement shall not constitute an assignment of such Station Contract; provided,
however, with respect to each such Station Contract, Seller and Buyer shall
cooperate to the extent feasible in effecting a lawful and commercially
reasonable arrangement under which Buyer shall receive the benefits under the
Station Contract from and after Closing, and to the extent of the benefits
received, Buyer shall pay and perform Seller’s obligations arising under the
Station Contract from and after Closing in accordance with its terms.
     5.7. Employees.
          (a) For a period of two (2) years from the date of this Agreement,
Buyer shall not, without the prior written consent of Seller, solicit for
employment, induce or attempt to induce to leave Seller’s or an affiliate of
Seller’s employ, or hire, any employees of Seller or its affiliates staffed in
Seller’s Indianapolis headquarters or at any other television station owned by
Seller or its affiliates (other than general solicitations not directed solely
to any such employees).
          (b) Seller has provided Buyer a list showing employee positions and
annualized pay rates for employees of the Station. Buyer shall offer employment
to all persons employed by Seller immediately prior to Closing (including any
hired after the date hereof, provided that such employee is hired in the
ordinary course of business) upon substantially the same terms and conditions
and with substantially the same duties and benefits as in effect immediately
preceding the Closing, including but not limited to wages, salaries, commission
rate (if applicable) and target bonuses (all determined on a cash basis before
taking into account Seller’s stock compensation program). With respect to each
employee who accepts such offer (collectively, the “Transferred Employees”), at
Closing employment with Seller shall terminate and employment with Buyer shall
commence, and Buyer shall retain each such employee on such terms for a period
of not less than one (1) year after Closing, unless terminated for cause.
Without limiting the foregoing, with respect to any Transferred Employee, Buyer
shall be responsible for any applicable severance in accordance with Seller’s
severance policy (a copy of which has been provided to Buyer).
          (c) With respect to Transferred Employees, Seller shall be responsible
for all compensation and benefits arising prior to the Effective Time, and Buyer
shall be responsible for all compensation and benefits arising after the
Effective Time. Notwithstanding anything herein to the contrary, Buyer shall
grant credit to each Transferred Employee for all unused vacation accrued as of
the Effective Time as an employee of Seller, and Buyer shall assume and
discharge Seller’s obligation to provide such leave to such employees (such
obligations being a part of the Assumed Obligations).
          (d) Buyer shall permit Transferred Employees (and their spouses and
dependents) to participate in its “employee welfare benefit plans” (including
without limitation health insurance plans) and “employee pension benefit plans”
(as defined in Section 3(1) and

-14-



--------------------------------------------------------------------------------



 



3(2) of ERISA, respectively) in which similarly situated employees are generally
eligible to participate, with coverage effective immediately upon Closing (and
without exclusion from coverage on account of any pre-existing condition), with
service with Seller deemed service with the Buyer for purposes of any length of
service requirements, waiting periods, vesting periods and differential benefits
based on length of service, and with credit under any welfare benefit plan for
any deductibles or co-payments paid for the current plan year under any plan
maintained by Seller. Notwithstanding the above, if required by Buyer’s plan, no
prior service with Seller shall be credited under Buyer’s defined pension plan
for any reason.
          (e) Buyer shall also permit each Transferred Employee who participates
in the Seller’s 401(k) plan to elect to make direct rollovers of their account
balances into the Buyer’s 401(k) plan as of Closing, including the direct
rollover of any outstanding loan balances such that they will continue to make
payments under the terms of such loans under the Buyer’s 401(k) plan, subject to
compliance with applicable law and subject to the reasonable requirements of
Buyer’s 401(k) plan.
     5.8. Accounting Services.
          (a) For a period of ninety (90) days after Closing (the “Collection
Period”), Buyer shall, without charge to Seller, use commercially reasonable
efforts to collect the A/R in the ordinary course of business and shall apply
all amounts collected from the Station’s account debtors to the oldest account
first, unless the advertiser disputes in good faith in writing an older account
and designates the payment to a newer account. Buyer shall not discount, adjust
or otherwise compromise any A/R and Buyer shall refer any disputed A/R to
Seller. Within ten calendar days after the end of each month, Buyer shall
deliver to Seller a report showing A/R collections for the prior month. Within
ten (10) business days after the end of the Collection Period, Buyer shall
certify in writing to Seller the aggregate amount of A/R collections (the “A/R
Amount”), together with a statement setting forth a reasonably detailed
computation of the A/R Amount (such certificate, the “Collection Certificate”).
If the A/R Amount is less than Four Million Dollars ($4,000,000) (the “Target
Amount”), then Seller shall pay Buyer such shortfall within ten (10) business
days after receipt of the Collection Certificate. If the A/R Amount exceeds the
Target Amount, then Buyer shall pay Seller such excess upon delivery of the
Collection Certificate. Buyer shall provide Seller with such backup
documentation as is reasonably requested by Seller to verify the A/R Amount, and
the parties shall negotiate in good faith to resolve any disagreement about the
A/R Amount promptly after the end of the Collection Period. Upon such payment,
any remaining A/R shall be returned to Seller for collection.
          (b) During the first fifteen (15) business days after Closing, Buyer
shall provide to Seller at no additional cost the services of the Station’s
business offices, together with reasonable access to related systems and
records, for the purposes of closing the books of the Station for the period
prior to Closing and of facilitating the distribution of any stock compensation
from Seller to the Station’s employees, all in accordance with the procedures
and practices applied by the business offices for periods prior to Closing.
     5.9. 1031 Exchange. To facilitate a like-kind exchange under Section 1031
of the Code, Seller may assign its rights under this Agreement (in whole or in
part) to a “qualified intermediary” under section 1.1031(k)-1(g)(4) of the
treasury regulations (but such assignment shall not relieve Seller of its
obligations under this Agreement) and any such qualified intermediary

-15-



--------------------------------------------------------------------------------



 



may re-assign to Seller; provided that no such assignment shall prevent or delay
Closing. If Seller gives notice of such assignment, Buyer shall provide Seller
with a written acknowledgment of such notice prior to Closing and pay the
Purchase Price (or such portion thereof as is designated in writing by the
qualified intermediary) to or on behalf of the qualified intermediary at Closing
and otherwise reasonably cooperate therewith.
ARTICLE 6: SELLER CLOSING CONDITIONS
     The obligation of Seller to consummate the Closing hereunder is subject to
satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Seller):
     6.1. Representations and Covenants.
          (a) The representations and warranties of Buyer made in this
Agreement, shall be true and correct in all material respects as of the Closing
Date except for changes permitted or contemplated by the terms of this
Agreement.
          (b) The covenants and agreements to be complied with and performed by
Buyer at or prior to Closing shall have been complied with or performed in all
material respects.
          (c) Seller shall have received a certificate dated as of the Closing
Date from Buyer executed by an authorized officer of Buyer to the effect that
the conditions set forth in Sections 6.1(a) and (b) have been satisfied.
     6.2. Proceedings. Neither Seller nor Buyer shall be subject to any court or
governmental order or injunction restraining or prohibiting the consummation of
the transactions contemplated hereby.
     6.3. FCC Authorization. The FCC Consent shall have been obtained.
     6.4. Hart Scott Rodino. If applicable, the HSR Clearance shall have been
obtained.
     6.5. Deliveries. Buyer shall have complied with its obligations set forth
in Section 8.2.
ARTICLE 7: BUYER CLOSING CONDITIONS
     The obligation of Buyer to consummate the Closing hereunder is subject to
satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Buyer):
     7.1. Representations and Covenants.
          (a) The representations and warranties of Seller made in this
Agreement shall be true and correct in all material respects as of the Closing
Date except for changes permitted or contemplated by the terms of this
Agreement.
          (b) The covenants and agreements to be complied with and performed by
Seller at or prior to Closing shall have been complied with or performed in all
material respects.

-16-



--------------------------------------------------------------------------------



 



          (c) Buyer shall have received a certificate dated as of the Closing
Date from Seller executed by an authorized officer of Seller to the effect that
the conditions set forth in Sections 7.1(a) and (b) have been satisfied.
     7.2. Proceedings. Neither Seller nor Buyer shall be subject to any court or
governmental order or injunction restraining or prohibiting the consummation of
the transactions contemplated hereby.
     7.3. FCC Authorization. The FCC Consent shall have been obtained.
     7.4. Hart Scott Rodino. If applicable, the HSR Clearance shall have been
obtained.
     7.5. Deliveries. Seller shall have complied with its obligations set forth
in Section 8.1.
     7.6. Consents. The Required Consents shall have been obtained.
ARTICLE 8: CLOSING DELIVERIES
     8.1. Seller Documents. At Closing, Seller shall deliver or cause to be
delivered to Buyer:
          (i) good standing certificates issued by the Secretary of State of
Seller’s jurisdiction of formation;
          (ii) certified copies of resolutions authorizing the execution,
delivery and performance of this Agreement, including the consummation of the
transactions contemplated hereby;
          (iii) the certificate described in Section 7.1(c);
          (iv) an assignment of FCC authorizations assigning the FCC Licenses
from Seller to Buyer;
          (v) an assignment and assumption of contracts assigning the Station
Contracts from Seller to Buyer;
          (vi) an assignment and assumption of leases assigning the Real
Property Leases (if any) from Seller to Buyer;
          (vii) special warranty deeds conveying the Owned Real Property (if
any) from Seller to Buyer;
          (viii) an assignment of marks assigning the Station’s registered marks
listed on Schedule 1.1(e) (if any) from Seller to Buyer;
          (ix) domain name transfers assigning the Station’s domain names listed
on Schedule 1.1(e) (if any) from Seller to Buyer;
          (x) endorsed vehicle titles conveying the vehicles included in the
Tangible Personal Property (if any) from Seller to Buyer;

-17-



--------------------------------------------------------------------------------



 



          (xi) a bill of sale conveying the other Station Assets from Seller to
Buyer; and
          (xii) any other instruments of conveyance, assignment and transfer
that may be reasonably necessary to convey, transfer and assign the Station
Assets from Seller to Buyer, free and clear of Liens, except for Permitted
Liens.
     8.2. Buyer Documents. At Closing, Buyer shall deliver or cause to be
delivered to Seller:
          (i) the Purchase Price in accordance with Section 1.5 hereof;
          (ii) good standing certificates issued by the Secretary of State of
Buyer’s jurisdiction of formation;
          (iii) certified copies of resolutions authorizing the execution,
delivery and performance of this Agreement, including the consummation of the
transactions contemplated hereby;
          (iv) the certificate described in Section 6.1(c);
          (v) an assignment and assumption of contracts assuming the Station
Contracts;
          (vi) an assignment and assumption of leases assuming the Real Property
Leases (if any);
          (vii) domain name transfers assuming the Station’s domain names listed
on Schedule 1.1(e) (if any); and
          (viii) such other documents and instruments of assumption that may be
necessary to assume the Assumed Obligations.
ARTICLE 9: SURVIVAL; INDEMNIFICATION
     9.1. Survival. The representations and warranties in this Agreement shall
survive Closing for a period of twelve (12) months from the Closing Date
whereupon they shall expire and be of no further force or effect, except that if
within such period the indemnified party gives the indemnifying party written
notice of a claim for breach thereof describing in reasonable detail the nature
and basis of such claim, then such claim shall survive until the earlier of
resolution of such claim or expiration of the applicable statue of limitations.
The covenants and agreements in this Agreement shall survive Closing until
performed.
     9.2. Indemnification.
          (a) Subject to Section 9.2(b), from and after Closing, Seller, jointly
and severally, shall defend, indemnify and hold harmless Buyer from and against
any and all losses, costs, damages, liabilities and expenses, including
reasonable attorneys’ fees and expenses (“Damages”) incurred by Buyer arising
out of or resulting from:

-18-



--------------------------------------------------------------------------------



 



                    (i) any breach by Buyer of its representations and
warranties made under this Agreement; or
                    (ii) any default by Buyer of any covenant or agreement made
under this Agreement; or
                    (iii) the Assumed Obligations; or
                    (iv) the business or operation of the Stations after the
Effective Time.
          (b) Notwithstanding the foregoing or anything else herein to the
contrary, after Closing, except with respect to Retained Obligations, (i) Seller
shall have no liability to Buyer under Section 9.2(a), until, and only to the
extent that, Buyer’s aggregate Damages exceed $500,000 and (ii) the maximum
liability of Seller under Section 9.2(a) shall be an amount equal to 20% of the
Purchase Price.
          (c) From and after Closing, Buyer shall defend, indemnify and hold
harmless Seller from and against any and all Damages incurred by Seller arising
out of or resulting from:
                    (i) any breach by Buyer of its representations and
warranties made under this Agreement; or
                    (ii) any default by Buyer of any covenant or agreement made
under this Agreement; or
                    (iii) the Assumed Obligations; or (iv) the business or
operation of the Station after the Effective Time.
     9.3. Procedures.
          (a) The indemnified party shall give prompt written notice to the
indemnifying party of any demand, suit, claim or assertion of liability by third
parties that is subject to indemnification hereunder (a “Claim”), but a failure
to give such notice or delaying such notice shall not affect the indemnified
party’s rights or the indemnifying party’s obligations except to the extent the
indemnifying party’s ability to remedy, contest, defend or settle with respect
to such Claim is thereby prejudiced and provided that such notice is given
within the time period described in Section 9.1.
          (b) The indemnifying party shall have the right to undertake the
defense or opposition to such Claim with counsel selected by it. In the event
that the indemnifying party does not undertake such defense or opposition in a
timely manner, the indemnified party may undertake the defense, opposition,
compromise or settlement of such Claim with counsel selected by it at the
indemnifying party’s cost (subject to the right of the indemnifying party to
assume defense of or opposition to such Claim at any time prior to settlement,
compromise or final determination thereof).
          (c) Anything herein to the contrary notwithstanding:

-19-



--------------------------------------------------------------------------------



 



                    (i) the indemnified party shall have the right, at its own
cost and expense, to participate in the defense, opposition, compromise or
settlement of the Claim;
                    (ii) the indemnifying party shall not, without the
indemnified party’s written consent, settle or compromise any Claim or consent
to entry of any judgment which does not include the giving by the claimant to
the indemnified party of a release from all liability in respect of such Claim;
and
                    (iii) in the event that the indemnifying party undertakes
defense of or opposition to any Claim, the indemnified party, by counsel or
other representative of its own choosing and at its sole cost and expense, shall
have the right to consult with the indemnifying party and its counsel concerning
such Claim and the indemnifying party and the indemnified party and their
respective counsel shall cooperate in good faith with respect to such Claim.
ARTICLE 10: TERMINATION AND REMEDIES
     10.1. Termination. Subject to Section 10.3, this Agreement may be
terminated prior to Closing as follows:
          (a) by mutual written consent of Buyer and Seller;
          (b) by written notice of Buyer to Seller if Seller breaches its
representations or warranties or defaults in the performance of its covenants
contained in this Agreement and such breach or default is material in the
context of the transactions contemplated hereby and is not cured within the Cure
Period (defined below);
          (c) by written notice of Seller to Buyer if Buyer breaches its
representations or warranties or defaults in the performance of its covenants
contained in this Agreement and such breach or default is material in the
context of the transactions contemplated hereby and is not cured within the Cure
Period; provided, however, that the Cure Period shall not apply to Buyer’s
obligations to deliver the L/C to Seller within one (1) business day of the date
hereof and to pay the Purchase Price at Closing;
          (d) by written notice of Seller to Buyer or Buyer to Seller if Closing
does not occur by the date twelve (12) months after the date of this Agreement;
or
          (e) as provided by Section 5.5(c).
     10.2. Cure Period. Each party shall give the other party prompt written
notice upon learning of any breach or default by the other party under this
Agreement. The term “Cure Period” as used herein means a period commencing on
the date Buyer or Seller receives from the other written notice of breach or
default hereunder and continuing until the earlier of (i) twenty (20) calendar
days thereafter or (ii) five (5) business days after the scheduled Closing date;
provided, however, that if the breach or default is non-monetary and cannot
reasonably be cured within such period but can be cured before the date five
(5) business days after the scheduled Closing date, and if diligent efforts to
cure promptly commence, then the Cure Period shall continue as long as such
diligent efforts to cure continue, but not beyond the date five (5) business
days after the scheduled Closing date.

-20-



--------------------------------------------------------------------------------



 



     10.3. Survival. Neither party may terminate under Sections 10.1(b) or
(c) if it is then in material default under this Agreement. Except as provided
by Section 10.5, the termination of this Agreement shall not relieve any party
of any liability for breach or default under this Agreement prior to the date of
termination. Notwithstanding anything contained herein to the contrary,
Sections 1.6 (Deposit) (and Sections 10.4 and 10.5 with respect to the Deposit),
5.1 (Confidentiality) and 11.1 (Expenses) shall survive any termination of this
Agreement.
     10.4. Specific Performance. In the event of failure or threatened failure
by either party to comply with the terms of this Agreement, the other party
shall be entitled to an injunction restraining such failure or threatened
failure and, subject to obtaining any necessary FCC consent, to enforcement of
this Agreement by a decree of specific performance requiring compliance with
this Agreement.
     10.5. Liquidated Damages. If Seller terminates this Agreement pursuant to
Section 10.1(c), then Buyer shall pay Seller on demand the sum of $27,000,000
(less the amount of the Deposit actually paid to Seller pursuant to
Section 1.6(b)) by wire transfer of immediately available funds, and such
payment shall constitute liquidated damages and the sole remedy of Seller under
this Agreement. Buyer acknowledges and agrees that Seller’s recovery of such
amount shall constitute payment of liquidated damages and not a penalty and that
Seller’s liquidated damages amount is reasonable in light of the substantial but
indeterminate harm anticipated to be caused by Buyer’s material breach or
default under this Agreement, the difficulty of proof of loss and damages, the
inconvenience and non-feasibility of otherwise obtaining an adequate remedy, and
the value of the transactions to be consummated hereunder.
ARTICLE 11: MISCELLANEOUS
     11.1. Expenses. Each party shall be solely responsible for all costs and
expenses incurred by it in connection with the negotiation, preparation and
performance of and compliance with the terms of this Agreement. All governmental
fees and charges applicable to any requests for Governmental Consents shall be
paid one-half by Buyer and one-half by Seller. Buyer shall be solely responsible
for all governmental taxes, fees and charges applicable to the transfer of the
Station Assets under this Agreement. Each party is responsible for any
commission, brokerage fee, advisory fee or other similar payment that arises as
a result of any agreement or action of it or any party acting on its behalf in
connection with this Agreement or the transactions contemplated hereby.
     11.2. Further Assurances. After Closing, each party shall from time to
time, at the request of and without further cost or expense to the other,
execute and deliver such other instruments of conveyance and assumption and take
such other actions as may reasonably be requested in order to more effectively
consummate the transactions contemplated hereby. Emmis Operating Company is the
general partner of Emmis Broadcasting and as such is liable for all of its
obligations under this Agreement.
     11.3. Assignment. Except as provided by Section 5.9 (1031 Exchange),
neither party may assign this Agreement without the prior written consent of the
other party hereto. The terms of this Agreement shall bind and inure to the
benefit of the parties’ respective successors and any permitted assigns, and no
assignment shall relieve any party of any obligation or liability under this
Agreement.

-21-



--------------------------------------------------------------------------------



 



     11.4. Notices. Any notice pursuant to this Agreement shall be in writing
and shall be deemed delivered on the date of personal delivery or confirmed
facsimile transmission or confirmed delivery by a nationally recognized
overnight courier service, and shall be addressed as follows (or to such other
address as any party may request by written notice):

     
if to Seller:
  c/o Emmis Communications Corporation

  One Emmis Plaza

  40 Monument Circle, Suite 700

  Indianapolis, Indiana 46204

  Attention: President and CEO

  Facsimile: (317) 684-5583
 
   
with copies (which shall not
  Emmis Communications Corporation
constitute notice) to:
  3500 W. Olive Avenue, Suite 1450

  Burbank, California 91505

  Attention: Gary Kaseff

  Facsimile: (818) 238-9158
 
   

  Wiley Rein & Fielding LLP

  1776 K Street, N.W.

  Washington, D.C. 20006

  Attention: Doc Bodensteiner

  Facsimile: (202) 719-7049
 
   

  Bose McKinney & Evans, LLP

  2700 First Indiana Plaza

  135 N. Pennsylvania Street

  Indianapolis, Indiana 46204

  Attention: David L. Wills

  Facsimile: (317) 223-0125
 
   
if to Buyer:
  Gray Television, Inc.

  4370 Peachtree Road N.E.

  Atlanta, Georgia 30319

  Attention: Robert S. Prather

  Facsimile: 404-261-9607
 
   
with a copy (which shall not
  Troutman Sanders, LLC
constitute notice) to:
  600 Peachtree Street, N.E.

  Suite 5200

  Atlanta, Georgia 30308

  Attention: Neal H. Ray, Esq.

  Facsimile: 404-962-6857

     11.5. Amendments. No amendment or waiver of compliance with any provision
hereof or consent pursuant to this Agreement shall be effective unless evidenced
by an instrument in writing signed by the party against whom enforcement of such
amendment, waiver, or consent is sought.

-22-



--------------------------------------------------------------------------------



 



     11.6. Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto) constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings with respect to the subject matter hereof,
except the NDA, which shall remain in full force and effect. No party makes any
representation or warranty with respect to the transactions contemplated by this
Agreement except as expressly set forth in this Agreement. Without limiting the
generality of the foregoing, Seller makes no representation or warranty to Buyer
with respect to any projections, budgets or other estimates of the Station’s
revenues, expenses or results of operations, or, except as expressly set forth
in Article 2, any other financial or other information made available to Buyer
with respect to the Station.
     11.7. Severability. If any court or governmental authority holds any
provision in this Agreement invalid, illegal or unenforceable under any
applicable law, then, so long as no party is deprived of the benefits of this
Agreement in any material respect, this Agreement shall be construed with the
invalid, illegal or unenforceable provision deleted and the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected or impaired thereby.
     11.8. No Beneficiaries. Nothing in this Agreement expressed or implied is
intended or shall be construed to give any rights to any person or entity other
than the parties hereto and their successors and permitted assigns.
     11.9. Governing Law. The construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the choice of law provisions thereof.
     11.10. Neutral Construction. Buyer and Seller agree that this Agreement was
negotiated at arms-length and that the final terms hereof are the product of the
parties’ negotiations. This Agreement shall be deemed to have been jointly and
equally drafted by Buyer and Seller, and the provisions hereof should not be
construed against a party on the grounds that the party drafted or was more
responsible for drafting the provision.
     11.11. Cooperation. After Closing, Buyer shall cooperate with Seller in the
investigation, defense or prosecution of any action which is pending or
threatened against Seller or its affiliates with respect to the Station, whether
or not any party has notified the other of a claim for indemnity with respect to
such matter. Without limiting the generality of the foregoing, Buyer shall make
available its employees to give depositions or testimony and shall furnish all
documentary or other evidence that Seller may reasonably request. Seller shall
reimburse Buyer for all reasonable and necessary out-of-pocket expenses incurred
in connection with the performance of its obligations under this Section 11.11.
     11.12. Counterparts. This Agreement may be executed in separate
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same agreement.
[SIGNATURE PAGE FOLLOWS]

-23-



--------------------------------------------------------------------------------



 




SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

         
BUYER:
  GRAY TELEVISION GROUP, INC.  

  By:    

       

      Name:

      Title:
 
       
 
       
 
       
SELLER:
  EMMIS TELEVISION BROADCASTING, L.P.

  By:   Emmis Operating Company, its general partner  

  By:    

       

      Name:

      Title:
 
       
 
       
 
       

  EMMIS TELEVISION LICENSE, LLC  

  By:    

       

      Name:

      Title: